Citation Nr: 0318233	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  02-17 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran had more than five years of active military 
service, which included verified service between November 
1962 and May 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO), which denied the veteran's claim of 
entitlement to service connection for PTSD.

The veteran and his spouse testified at a videoconference 
hearing that was chaired by the undersigned on February 6, 
2003.  A copy of the transcript of that hearing has been 
associated with the veteran's claims file.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED for the following actions:

1.  Obtain copies of all records 
reflecting VA PTSD treatment between 
August 2001 and the present at the 
Atlanta, Georgia, VA Medical Center 
located in Decatur, Georgia.  

2.  This United States Marine Corps veteran, 
service number [redacted]
, is seeking service 
connection for PTSD.  According to his claims file, 
the veteran served with HMM-262 and/or HMM-263, 
MAG-26, MCAF, New River, Jacksonville, North 
Carolina.  Prepare a letter asking the Marine Corps 
Historical Center, History and Museums Division, 
Building 58, Washington Navy Yard, Washington, DC 
20374-0580, to provide any available information 
which might corroborate the veteran's alleged in-
service stressors.  In particular, ask the center 
to provide command chronologies submitted by his 
unit(s).
Provide that office with a description of the 
veteran's alleged stressor of interviewing 
survivors of a helicopter accident that occurred 
between October 11, 1964, and November 24, 1964, 
off the deck of either the USS Okinawa or the USS 
Guadalcanal in the Atlantic Ocean.  Also provide 
copies of any personnel records obtained showing 
service dates, duties, and units of assignment, as 
well as the July 2002 correspondence from the 
Personnel management Support Branch (MMSB) of the 
Marine Corps.  The veteran' stressor statements and 
July 2002 correspondence from MMSB are identified 
in the claims file with yellow Post-It notes.
3.  Once the above development has been 
accomplished, review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  
Particularly, the veteran should again be 
notified of the applicable provisions of 
the Veterans Claims Assistance Act of 2000 
(the VCAA), including what evidence is 
needed to support his service connection 
claim, what evidence VA will develop, and 
what evidence the veteran must furnish.

4.  Thereafter, the claim on appeal should 
be re-adjudicated in light of the evidence 
added to the record since the last 
supplemental statement of the case (SSOC).  
If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided another SSOC.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  He has, however, the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	ROBINSON ACOSTA
	Acting Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




